7 So. 3d 621 (2009)
Eric L. ROSS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D09-491.
District Court of Appeal of Florida, Third District.
April 8, 2009.
Eric L. Ross, in proper person.
Bill McCollum, Attorney General, for appellee.
Before RAMIREZ, WELLS, and ROTHENBERG, JJ.
ROTHENBERG, J.
The defendant, Eric Ross, appeals the trial court's denial of his motion for postconviction relief. We affirm, as the record *622 clearly refutes the defendant's claims of ineffective assistance of counsel.[1]
Affirmed.
NOTES
[1]  The thoroughness of the State's response, the trial court's review, and the record attachments provided, enabled this Court to perform both a meaningful and an expeditious review. We thank the trial court and the Assistant State Attorney for their conscientious efforts.